 FRANCHISE TAX BOARD
 BANKRUPTCY SECTION MS A340
 PO BOX 2952
 SACRAMENTO CA 95812-2952

 INTERNAL REVENUE SERVICE
 Centralized Insolvency Operation
 P. O. Box 7346
 Philadelphia, PA 19101-7346

 Nike USA, Inc.
 C/O Denis Klavdianos
 Glassberg, Pollak & Associates
 1000 4th St., Ste 570
 San Rafael, CA 94901-3118

 AMERICAN EXPRESS
 PO BOX 981537
 EL PASO, TX 79998

 Sports Licensed
 C/O Alan L. Brodkin
 Alan L. Brodkin & Associates
 15500B Rockfield Blvd.
 Irvine, CA 92618
 x


 NORDSTROMTDBANKUSA
 13531 E CALEY AVE
 ENGLEWOOD, CO 80111

 SYNCB/GAPDC
 PO BOX 965005
 ORLANDO, FL 32896


 CAPITAL ONE, N.A.
 PO BOX 30281
 SALT LAKE CITY, UT 84130


 SYNCB/GAP
 PO BOX 965005
 ORLANDO, FL 32896
 x




Case: 19-41845      Doc# 5        Filed: 08/14/19   Entered: 08/14/19 11:14:27   Page 1 of 1
